Order entered October 10, 2018




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00612-CR

                    JOSE REYNALDO ZAMORA BANEGAS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F16-00847-V

                                            ORDER
       Before the Court is appellant’s October 8, 2018 second motion to extend the time to file

appellant’s brief. We GRANT appellant’s motion and ORDER appellant’s brief filed on or

before November 6, 2018. If appellant’s brief is not filed by November 6, 2018, this appeal may

be abated for the trial court to make findings in accordance with rule of appellate procedure 38.8.


                                                       /s/   LANA MYERS
                                                             JUSTICE